Citation Nr: 1220882	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO.  09-20 558	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a left hip disorder, status-post hip replacement. 

2.  Entitlement to service connection for a right hip disorder. 

3.  Entitlement to service connection for a right knee disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to February 1980 and from November 1981 to March 1984. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the claims.  The RO in Columbia, South Carolina, currently has jurisdiction of the claims.  

In addition to the issues listed on the title page, the Veteran appealed the issue of entitlement to service connection for degenerative joint disease (DJD).  He has clarified that he is seeking service connection for DJD of the hips and right knee, however, which is already contemplated by the issues listed above.  As the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record, it is inappropriate to consider service connection for DJD as a separate issue.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009). 

The Veteran presented testimony at a personal hearing before the undersigned Veterans Law Judge in March 2010.  A transcript of the hearing is of record.  

The Board remanded the claims in July 2010 for additional development.  The actions directed by the Board have been accomplished and the matters returned for appellate review.  The Board also remanded a claim for service connection for atrophy of the left testicle.  That claim was subsequently granted in a June 2011 rating decision issued by the Appeals Management Center (AMC).  As such, that issue is no longer before the Board for appellate review.  

The issue of residuals of a right hydrocelectomy was previously referred to the Agency of Original Jurisdiction (AOJ) in the July 2010 Board decision.  Review of the claims folder and Virtual VA folder does not reveal that any action has been taken in conjunction with that claim.  As the issue has still not been adjudicated by the AOJ, the Board does not have jurisdiction over it and it must again be referred for appropriate action.  

The appeal is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is needed in this case.  

The Veteran's claims folder appears to have been certified to the Board on January 13, 2012.  See VA Form 8.  In a February 3, 2012 letter, the Veteran was notified that the Board had received his claims.  A VA Form 21-4142 dated January 10, 2012, but not received at the Board until February 2, 2012, identifies several private facilities from which the Veteran reportedly received treatment related to his right hip and knee.  A statement in support of claim accompanies the VA Form 21-4142 and provides complete addresses for each facility.  The claims must be remanded in order for the RO/AMC to make efforts to obtain the private treatment records from the identified facilities.  Recent VA treatment records should also be obtained.  

The claims were previously remanded by the Board in July 2010 in order for the RO/AMC to obtain the Veteran's records from the Social Security Administration (SSA).  The RO/AMC complied with this request and received two compact discs from the SSA, which the Board notes contain duplicative evidence.  The only evidence contained on the compact discs is a Medical Consultant's Review of Physical Residual Functional Capacity Assessment dated September 2005.  In a June 2011 deferred rating decision, a Decision Review Officer (DRO) at the AMC appears to have requested that the development team clarify if the disk that was sent only contained two pages.  In a handwritten note dated July 2011, it was noted that "both discs in the file scanned contain same info on each."  There is no indication that clarification as to whether the two page document on the disk was indeed the only document.  As the claims are being remanded in order to obtain private treatment records, the RO/AMC should make efforts to clarify that the compact discs obtained contain the Veteran's complete records from the SSA.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment records from the Columbia VAMC, dated since December 2011.  

2.  Obtain the Veteran's records from the private facilities listed on the VA Form 21-4142 received February 2012.  

3.  Contact the Social Security Administration and clarify whether the Medical Consultant's Review of Physical Residual Functional Capacity Assessment dated September 2005 is the only record they have pertinent to the Veteran's claim for benefits.  If a negative response is received, request all medical and legal documents pertaining to the Veteran's application for SSA disability benefits. 

4.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented. 

5.  Finally, readjudicate the issues on appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



